     Case 5:21-cv-03201-SAC Document 5 Filed 09/03/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


NICHOLAS D’ANDRE THOMAS,

                              Plaintiff,

            v.                                       CASE NO. 21-3201-SAC

MABAN WRIGHT, et al.,


                              Defendants.


                   MEMORANDUM AND ORDER TO SHOW CAUSE

      Plaintiff Nicholas D’Andre Thomas, who is detained at the

Shawnee County Jail (SCJ) in Topeka, Kansas, filed this pro se civil

action pursuant to 42 U.S.C. § 1983 alleging that his constitutional

rights were violated by his misidentification as the perpetrator of

a crime, his public defender’s failure to obtain dismissal of the

charges against him, false statements made in a police report, a

prosecutor’s false statements to the district court, and the state

district court judge’s errors. He names as defendants his public

defender, Maban Wright, and Detective Ryan Hayden. The Court has

identified several deficiencies in the complaint but will allow

Plaintiff the opportunity to file an amended complaint on court-

approved forms that cures the deficiencies.

I.    Nature of the Matter before the Court

      The three counts articulated in the complaint repeat the

following claims: Plaintiff does not fit the description of the

person who stabbed Anthony T. Davis, a crime with which he has
                               1
      Case 5:21-cv-03201-SAC Document 5 Filed 09/03/21 Page 2 of 5




apparently been charged in Kansas state court; the criminal case

against Plaintiff was closed and then “falsely re-opened without

any    newly   found    evidence;      Defendant    Wright   “overlooked”        the

prosecutor’s misrepresentation of evidence to the court; Defendant

Hayden filed a false police report; and the district court judge

“admitted she made a mistake.” (Doc. 1, p. 2-4.) Plaintiff believes

these    actions    violated     the    following    rights,     privileges,      or

immunities:



       “Abuse of power, breach of contract, canon of ethics,
       Defendant in error, due process of law, duress, mutual
       mistake, mistake of law, malicious arrest, malicious
       prosecution, malfeasance, scope of employment, unilateral
       mistake[,] . . . misleading claims, false statements,
       misrepresentation, unlawful detainment, odium, unsound
       mind, Fraud, mistake of fact, writ of error, . . .
       mistaken identity, conflict of interest, Equal protection
       of the law, False arrest, False imprisonment, [and] Evil
       intent.”


       Id. at 3-4. As relief, Plaintiff seeks his release; punitive,

nominal,    and    compensatory     damages;   injunctive      and     declaratory

relief; and indemnification. Id. at 5.

II.    Screening Standards

       Because Plaintiff is a prisoner, the court is required by

statute to screen his complaint and to dismiss the complaint or any

portion thereof that is frivolous, fails to state a claim on which

relief may be granted, or seeks relief from a defendant immune from

such    relief.    28   U.S.C.    §     1915A(a)    and   (b);    28    U.S.C.     §

                                         2
    Case 5:21-cv-03201-SAC Document 5 Filed 09/03/21 Page 3 of 5




1915(e)(2)(B). When screening, the Court liberally construes a pro

se complaint and applies “less stringent standards than formal

pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89,

94 (2007).

III. Discussion

     Plaintiff asks this Court to intervene in an ongoing state

criminal action. As explained to Plaintiff in his previously filed

federal habeas proceedings, however, principles of comity dictate

that absent unusual circumstances, a federal court is not to

intervene in ongoing state criminal proceedings unless “irreparable

injury” is “both great and immediate.” Younger v. Harris, 401 U.S.

37, 46 (1971). See Thomas v. Maban, Case No. 21-cv-3181-SAC, August

18 Notice and Order to Show Cause, Doc. 4.

     Under Younger, federal courts must abstain when “(1) the state

proceedings    are   ongoing;   (2)   the   state    proceedings   implicate

important state interests; and (3) the state proceedings afford an

adequate     opportunity   to   present     the     federal   constitutional

challenges.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997).

“Younger     abstention    is   ‘non-discretionary        .   .    .   absent

extraordinary circumstances,’ if the three conditions are indeed

satisfied.” Brown ex rel. Brown v. Day, 555 F.3d 882, 888 (10th

Cir. 2009) (quoting Amanatullah v. Co. Bd. of Med. Examiners, 187

F.3d 1160, 1163 (10th Cir. 1999)).

     The three conditions in Younger are satisfied here. The state

                                      3
      Case 5:21-cv-03201-SAC Document 5 Filed 09/03/21 Page 4 of 5




criminal case against Petitioner is ongoing, the State of Kansas

has   an   important   interest    in   prosecuting   crimes   charging   the

violation of Kansas laws, and the state courts provide petitioner

the opportunity to present his challenges, including his federal

constitutional claims, both currently in the district court and, if

necessary, by appeal in the state appellate courts. Although “[t]he

Younger abstention doctrine does not apply ‘in case of proven

harassment or prosecutions undertaken by state officials in bad

faith without hope of obtaining a valid conviction and perhaps in

other extraordinary circumstances where irreparable injury can be

shown,’” a petitioner asserting such circumstances must make “‘more

than mere allegations of bad faith or harassment.’” Amanatullah,

187 F.3d at 1165. Petitioner has not done so in this action.

       Petitioner is therefore directed to show cause, in writing, on

or before October 2, 2021, why this matter should not be summarily

dismissed without prejudice under Younger. The failure to file a

timely response will result in this matter being dismissed without

further prior notice to Petitioner. If Petitioner successfully

shows why this matter should not be summarily dismissed without

prejudice under Younger, the Court will resume screening of the

complaint.



       IT IS THEREFORE ORDERED that Plaintiff is granted to and

including October 4, 2021, to show cause, in writing, why this

                                        4
   Case 5:21-cv-03201-SAC Document 5 Filed 09/03/21 Page 5 of 5




matter should not be summarily dismissed without prejudice under

Younger. The failure to file a timely response may result in the

dismissal of this matter without prior notice to Plaintiff.



    IT IS SO ORDERED.

    DATED:   This 3rd day of September, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge




                                    5
